

 
Exhibit 10.11
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 10, 2014
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and OKTA, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank. The
parties agree as follows:
1. ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2. LOAN AND TERMS OF PAYMENT
2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1 Revolving Advances.
(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
under the Revolving Line may be repaid and, prior to the Revolving Line Maturity
Date, reborrowed, subject to the applicable terms and conditions precedent
herein.
(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the outstanding principal amount of all Advances, the
accrued but unpaid interest thereon, and all other outstanding Obligations
relating to the Revolving Line shall be immediately due and payable.
2.1.2 Growth Capital Term Loan.
(a) Availability. Bank shall make a growth capital term loan available to
Borrower in two (2) tranches (“Tranche A” and “Tranche B”; each advance under
Tranche A and Tranche B hereinafter referred to individually as a “Growth
Capital Term Loan Advance” and collectively as “Growth Capital Term Loan
Advances”) not exceeding the Growth Capital Term Loan Amount. Subject to the
satisfaction of the terms and conditions of this Agreement, (i) Tranche A will
be available during the Tranche A Draw Period in multiple advances in the
aggregate original principal amount not to exceed Seven Million Dollars
($7,000,000) (each advance under Tranche A hereinafter referred to individually
as a “Tranche A Advance” and collectively as the “Tranche A Advances”), and
(ii) provided that Borrower has achieved the Tranche B Advance Milestone,
Tranche B will be available during the Tranche B Draw Period in multiple
advances in the aggregate original principal amount not to exceed Three Million
Dollars ($3,000,000) (each advance under Tranche B hereinafter referred to
individually as a “Tranche B Advance” and collectively as the “Tranche B
Advances”). Each Growth Capital Term Loan






--------------------------------------------------------------------------------






Advance must be in an amount at least equal to the lesser of One Million Five
Hundred Thousand Dollars ($1,500,000) or the amount that has not yet been drawn
under Tranche A or Tranche B, as applicable. After repayment, no Growth Capital
Term Loan Advance may be re-borrowed.
(b) Repayment.
(i) Interest-Only Period. For each Growth Capital Term Loan Advance, Borrower
shall make monthly payments of accrued but unpaid interest only commencing on
the first (1st) calendar day of the month immediately following the Funding Date
of such Growth Capital Term Loan Advance and on the first (1st) calendar day of
each month thereafter during the Interest-Only Period.
(ii) Principal and Interest Payments. Borrower shall make thirty
(30) consecutive equal monthly installments of principal and accrued but unpaid
interest with respect to the Growth Capital Term Loan Advances, commencing
March 1, 2015 (the “Conversion Date”) and continuing on the first (1st) day of
each month thereafter (each, a “Growth Capital Term Loan Payment”), which would
fully amortize the outstanding Growth Capital Term Loan Advances, as of the
Conversion Date, over the Repayment Period. All unpaid principal and accrued and
unpaid interest is due and payable in full on the Growth Capital Term Loan
Maturity Date.
(c) Final Payment. With respect to each Growth Capital Term Loan Advance, on the
earlier of (i) the date of the final Growth Capital Term Loan Payment for such
Growth Capital Term Loan Advance, (ii) the acceleration of such Growth Capital
Term Loan Advance pursuant to Section 9.1 hereof, or (iii) the Growth Capital
Term Loan Maturity Date for such Growth Capital Term Loan Advance, Borrower
shall pay, in addition to the outstanding principal, accrued and unpaid
interest, and all other amounts due on such date with respect to such Growth
Capital Term Loan Advance, an amount equal to the Final Payment.
(d) Prepayment.
(i) Voluntary Prepayment. At Borrower’s option, so long as no Event of Default
has occurred and is continuing, Borrower shall have the option to prepay all,
but not less than all, of the outstanding Growth Capital Term Loan Advances,
provided Borrower (i) shall provide written notice to Bank of its election to
exercise to prepay the Growth Capital Term Loan Advances at least five
(5) Business Days prior to such prepayment, and (ii) pays, on the date of the
prepayment (A) all accrued and unpaid interest with respect to each Growth
Capital Term Loan Advance through the date the prepayment is made; plus (B) all
unpaid principal with respect to each Growth Capital Term Loan Advance; plus
(C) the Final Payment; plus (D) the Make-Whole Premium; plus (E) all other sums,
including Bank Expenses, if any, that shall have become due and payable with
respect to the Growth Capital Term Loan Advances, including interest at the
Default Rate with respect to any past due amounts. Notwithstanding the
foregoing, Bank agrees to waive the Make-Whole Premium if Bank closes on the
refinance and re-documentation of this Agreement itself or under another
division of Bank (in its sole and exclusive discretion) prior to the Growth
Capital Term Loan Maturity Date.


2

--------------------------------------------------------------------------------





 
(ii) Mandatory Prepayment Upon an Acceleration. If the Growth Capital Term Loan
Advances are accelerated following the occurrence of an Event of Default,
Borrower shall immediately pay to Bank an amount equal to the sum of (i) all
accrued and unpaid interest with respect to each Growth Capital Term Loan
Advance through the date the prepayment is made, plus (ii) all unpaid principal
with respect to each Growth Capital Term Loan Advance, plus (iii) the Final
Payment, plus (iv) the Make-Whole Premium, plus (v) all other sums, including
Bank Expenses, if any, that shall have become due and payable with respect to
the Growth Capital Term Loan Advances, including interest at the Default Rate
with respect to any past due amounts.
2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank
any Overadvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at the Default Rate.
2.3 Payment of Interest on the Credit Extensions.
(a) Interest Rate.
(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the greater of (i) the Prime Rate plus one percent (1.00%) or (ii) four and
one-quarter of one percent (4.25%), which interest shall be payable monthly in
arrears in accordance with Section 2.3(d) below.
(ii) Growth Capital Term Loan Advances. Subject to Section 2.3(b), the principal
amount outstanding for each Growth Capital Term Loan Advance shall accrue
interest during the Interest-Only Period at a floating per annum rate equal to
the Prime Rate plus one and three-quarters of one percent (1.75%). Commencing on
the Conversion Date, the principal amount outstanding for each Growth Capital
Term Loan Advance shall accrue interest at a per annum rate, fixed as of the
Conversion Date, equal to the Prime Rate plus one and three-quarters of one
percent (1.75%). Such interest shall be payable monthly.
(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percent (5.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”), unless Bank otherwise elects from time to time in its sole
discretion to impose a smaller increase. Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.3(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.


3

--------------------------------------------------------------------------------





 
(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d) Payment; Interest Computation. (i) Interest on the Revolving Line is payable
monthly in arrears on the last calendar day of each month and (ii) interest on
the Growth Capital Term Loan Advances is payable in accordance with Section
2.1.2(b) above. Interest shall be computed on the basis of a three hundred sixty
(360) day year for the actual number of days elapsed. In computing interest,
(i) all payments received after 12:00 p.m. Pacific time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Credit Extension shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.
2.4 Fees. Borrower shall pay to Bank:
(a) Commitment Fee. A fully earned, non-refundable commitment fee of
Thirty-Seven Thousand Five Hundred Dollars ($37,500), on the Effective Date (the
“Commitment Fee”); and
(b) Final Payment. The Final Payment, when due pursuant to the terms of Sections
2.1.2(c) and 2.1.2(d);
(c) Make-Whole Premium. The Make-Whole Premium when due pursuant to the terms of
Section 2.1.2(d); and
(d) Good Faith Deposit. Borrower has paid to Bank a fully earned good faith
deposit of Twenty Five Thousand Dollars ($25,000) (the “Good Faith Deposit”) to
initiate Bank’s due diligence review process. Any portion of the Good Faith
Deposit not utilized to pay Bank Expenses on the Effective Date will be applied
to the Commitment Fee.
(e) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).
(f) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.
2.5 Payments; Application of Payments; Debit of Accounts.
(a) All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before


4

--------------------------------------------------------------------------------





12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
(b) Subject to the terms of Section 9.4, in its good faith business judgment,
Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c) Bank may debit the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off.
2.6 Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this Section
2.6 shall survive the termination of this Agreement.
3. CONDITIONS OF LOANS
3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
(a) duly executed original signatures to the Loan Documents;
(b) duly executed original signatures to the Warrant;
(c) duly executed original signatures to the Control Agreement;


5

--------------------------------------------------------------------------------





 
(d) the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of Borrower’s
jurisdiction of organization or formation and each jurisdiction in which
Borrower is qualified to conduct business except for jurisdictions in which the
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect, each as of a date no earlier than thirty (30) days
prior to the Effective Date;
(e) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;
(f) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(g) the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;
(h) [Reserved];
(i) a copy of Borrower’s Registration Rights Agreement, Investors’ Rights
Agreement and any amendments thereto;
(j) evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and
(k) payment of the fees and Bank Expenses then due as specified in Section 2.5
hereof.
3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a) except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form and;
(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement are true,
accurate,


6

--------------------------------------------------------------------------------





and complete in all material respects as of such date; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(c) Bank determines to its satisfaction that there has not been a Material
Adverse Change.
3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance or Growth Capital Term Loan
Advance set forth in this Agreement, to obtain an Advance or Growth Capital Term
Loan Advance, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance or Growth Capital Term Loan Advance. Together with
any such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank reasonably believes is a Responsible Officer
or designee. Bank shall credit Advances or Growth Capital Term Loan Advances to
the Designated Deposit Account. Bank may make Advances or Growth Capital Term
Loan Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances or Growth
Capital Term Loan Advances are necessary to meet Obligations which have become
due.
4. CREATION OF SECURITY INTEREST.
4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).


7

--------------------------------------------------------------------------------





 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.
4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim in excess of Fifty Thousand Dollars ($50,000),
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.
4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.
5. REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated


8

--------------------------------------------------------------------------------





on the Perfection Certificate and on the signature page hereof; (b) Borrower is
an organization of the type and is organized in the jurisdiction set forth in
the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) except as set forth in the Perfection Certificate dated as of the
Effective Date, Borrower (and each of its predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.
5.2 Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens. Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, to the extent required by and pursuant to the terms
of Section 6.6(b). The Accounts are bona fide, existing obligations of the
Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral (other than mobile equipment in the possession
of Borrower’s employees and agents) shall be maintained at locations other than
as provided in the Perfection Certificate or as permitted pursuant to Section
7.2. All Inventory is in all material respects of good and marketable quality,
free from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material


9

--------------------------------------------------------------------------------





Intellectual Property licensed to Borrower and noted on the Perfection
Certificate. Each Patent which it owns or purports to own and which is material
to Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business. Except as noted on the Perfection
Certificate, Borrower is not a party to, nor is it bound by, any Restricted
License.
5.3 Accounts Receivable.
(a) For any Eligible Customer Account in any Monthly Recurring Revenue
calculation and Borrowing Base Certificate, all statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
such Eligible Customer Accounts are and shall be true and correct and all such
invoices, instruments and other documents, and all of Borrower’s Books are
genuine and in all respects what they purport to be. Upon the occurrence and
during the continuance of an Event of Default, Bank may notify any Account
Debtor owing Borrower money of Bank’s security interest in such funds and verify
the amount of such Eligible Customer Account.
(b) All sales and other transactions underlying or giving rise to each Eligible
Customer Account shall comply in all material respects with all applicable laws
and governmental rules and regulations. Borrower has no knowledge of any actual
or imminent Insolvency Proceeding of any Account Debtor whose accounts are
Eligible Customer Accounts in any Monthly Recurring Revenue calculation and
Borrowing Base Certificate. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Eligible Customer Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000).
5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the date thereof. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Bank by Borrower.
5.6 Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.


10

--------------------------------------------------------------------------------





 
5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all applicable Requirements of Law, and (b) has not violated any applicable
Requirements of Law the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has, in any material respect, been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.
5.8 Subsidiaries; Investments. Except for (i) equity interests in the UK
Subsidiary, and (ii) Permitted Investments, Borrower does not own any stock,
partnership, or other ownership interest or other equity securities.
5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except to the extent such taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.
To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.” Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any material liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.
5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank by Borrower in
connection with the Loan Documents or the transactions contemplated thereby, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and signed written statements given
to Bank by Borrower, contains any untrue statement of a


11

--------------------------------------------------------------------------------





material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading in light of the
circumstances under which they were made (it being recognized by Bank that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ
materially from the projected or forecasted results).
5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6. AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1 Government Compliance.
(a) Maintain its and (except as otherwise permitted by Section 7.3) all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower’s business or operations. Borrower shall comply, and
have each Subsidiary comply, in all material respects, with all laws, ordinances
and regulations to which it is subject.
(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
6.2 Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a) Borrowing Base Reports. Within thirty (30) days after the last day of each
month, aged listings of accounts receivable and accounts payable (by invoice
date) (the “Borrowing Base Reports”);
(b) Borrowing Base Certificate. Within thirty (30) days after the last day of
each month and together with the Borrowing Base Reports, a duly completed
Borrowing Base Certificate signed by a Responsible Officer;
(c) SaaS Metrics. As soon as available, but no later than thirty (30) days after
the last day of each month, SaaS based metrics certified by a Responsible
Officer, including without limitation, a report detailing twelve (12) month net
revenue churn and Monthly Recurring Revenue by customer, all in form and
substance reasonably satisfactory to Bank;
(d) Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such month certified by a Responsible Officer and in a form reasonably
acceptable to Bank (the “Monthly Financial Statements”);


12

--------------------------------------------------------------------------------





(e) Monthly Compliance Certificate. Within thirty (30) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement
substantially in the form of Exhibit B;
(f) Annual Operating Budget and Financial Projections. Within sixty (60) days
after the end of each fiscal year of Borrower and as updated promptly following
approval by Borrower’s Board of Directors (i) annual operating budgets
(including income statements, balance sheets and cash flow statements, by month)
for the upcoming fiscal year of Borrower, and (ii) annual financial projections
for the following fiscal year (on a quarterly basis) as approved by Borrower’s
Board of Directors, together with any related business forecasts used in the
preparation of such annual financial projections;
(g) Annual Audited Financial Statements. (i) To the extent the Borrower’s Board
of Directors does not require an audit, as soon as available, but no later than
thirty (30) days after the last day of Borrower’s fiscal year, Borrower prepared
financial statements prepared under GAAP, consistently applied, and (ii) if
required by Borrower’s Board of Directors, as soon as available, but no later
than one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion (other than as to going concern
for venture backed companies similar to Borrower or a qualification resulting
solely from the scheduled maturity of the Credit Extensions made hereunder
occurring within one year from the time such opinion is delivered) on the
financial statements from Ernst & Young, any other “Big Four” accounting firm,
or any other independent certified public accounting firm reasonably acceptable
to Bank;
(h) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made generally available to Borrower’s security
holders or to any holders of Subordinated Debt;
(i) SEC Filings. In the event that Borrower becomes subject to the reporting
requirements under the Exchange Act within five (5) days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Bank in writing (which may be by
electronic mail) of the posting of any such documents;


13

--------------------------------------------------------------------------------





 
(j) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Two Hundred Fifty Thousand Dollars ($250,000)
or more; and
(k) Other Financial Information. Other financial information relating to
Borrower reasonably requested by Bank.
6.3 Inventory; Returns. Keep all Inventory in good and marketable condition
(ordinary wear and tear and casualty damage excepted), free from material
defects. Returns and allowances between Borrower and its Account Debtors shall
follow Borrower’s customary practices as they exist at the Effective Date.
Borrower must promptly notify Bank of all returns, recoveries, disputes and
claims that involve more than One Hundred Thousand Dollars ($100,000).
6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.5 Insurance.
(a) Keep its business and the Collateral insured for risks and in amounts
customary for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank in its reasonable discretion. All
property policies shall have a lender’s loss payable endorsement showing Bank as
the lender loss payee. All liability policies shall show, or have endorsements
showing, Bank as an additional insured. Bank shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral.
(b) Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Fifty Thousand Dollars ($50,000) with respect to any loss, but not
exceeding One Hundred Thousand Dollars ($100,000) in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest (subject only to Permitted Liens),
and (b) after the occurrence and during the continuance of an Event of Default,
all proceeds payable under such casualty policy shall, at the option of Bank, be
payable to Bank on account of the Obligations.


14

--------------------------------------------------------------------------------





 
(c) At Bank’s reasonable request, Borrower shall deliver certified copies of
insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.5 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled. If Borrower
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Bank reasonably
deems prudent.
6.6 Operating Accounts.
(a) Maintain its primary domestic operating, deposit and securities accounts
with Bank and Bank’s Affiliates and conduct its primary domestic banking
services through Bank and Bank’s Affiliates.
(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each domestic Collateral Account that Borrower at any
time maintains, Borrower shall use commercially reasonable efforts to cause the
applicable bank or financial institution (other than Bank) at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Bank’s Lien in such Collateral Account in accordance with the terms hereunder
which Control Agreement may not be terminated without the prior written consent
of Bank. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Bank by Borrower as such.
6.7 Financial Covenants. Maintain at all times, to be tested as of the last day
of each month, unless otherwise noted, on a consolidated basis with respect to
Borrower:
(a) Adjusted Quick Ratio. A ratio of (i) Quick Assets to (i) Current Liabilities
minus the current portion of Deferred Revenue of at least 1.15 to 1.00.
6.8 Protection of Intellectual Property Rights.
(a) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
(b) Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest


15

--------------------------------------------------------------------------------





in it that might otherwise be restricted or prohibited by law or by the terms of
any such Restricted License, whether now existing or entered into in the future,
and (ii) Bank to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Bank’s rights and
remedies under this Agreement and the other Loan Documents.
6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.10 Access to Collateral; Books and Records. Allow Bank, or its agents, to
inspect the Collateral and audit and copy Borrower’s Books on one (1) Business
Day’s prior notice at reasonable times during normal business hours; provided
that no notice shall be required during the continuance of an Event of Default.
Such inspections or audits shall be conducted no more often than once every
twelve (12) months (or more frequently as Bank shall determine conditions
warrant, in its sole, but reasonable, discretion) unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. Borrower hereby acknowledges that
Bank may conduct the first such audit within forty-five (45) days after the
Effective Date (the “Initial Audit”). The foregoing inspections and audits shall
be at Borrower’s expense, and the charge therefor shall be Eight Hundred Fifty
Dollars ($850) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten
(10) days in advance, and Borrower cancels or seeks to reschedule the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank a fee of One Thousand
Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or rescheduling.
6.11 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date, Borrower shall, if
requested by Bank in its sole and absolute discretion (a) cause such new
Subsidiary that is a Domestic Subsidiary to provide to Bank a joinder to the
Loan Agreement to cause such Domestic Subsidiary to become a co-borrower
hereunder, together with such appropriate financing statements and/or Control
Agreements, all in form and substance satisfactory to Bank (including being
sufficient to grant Bank a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Domestic Subsidiary),
(b) provide to Bank appropriate certificates and powers and financing
statements, pledging all of the direct or beneficial ownership interest in any
such new Domestic Subsidiary or Foreign Subsidiary, as applicable, in form and
substance satisfactory to Bank (provided that in no event shall more than
sixty-five percent (65%) of the total outstanding voting capital stock of any
such Foreign Subsidiary be required to be so pledged if the pledge of a greater
amount would cause Borrower adverse tax consequences under Internal Revenue Code
Section 956, or any successor statute), and (c) provide to Bank all other
documentation in form and substance satisfactory to Bank which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 6.11 shall be a Loan Document.


16

--------------------------------------------------------------------------------





6.12 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
Bank shall require that Borrower direct Account Debtors to deliver or transmit
all proceeds of Accounts into a lockbox account, or via electronic deposit
capture into a “blocked account” as specified by Bank (either such account, the
“Cash Collateral Account”), pursuant to a blocked account agreement in form and
substance satisfactory to Bank in its reasonable discretion. Whether or not an
Event of Default has occurred and is continuing, Borrower shall immediately
deliver all payments on and proceeds of Accounts to the Cash Collateral Account
and such payments and proceeds shall be (i) prior to the occurrence and
continuance of an Event of Default, transferred on a daily basis to Borrower’s
operating account with Bank, and (ii) after the occurrence and during the
continuance of an Event of Default, applied in a manner pursuant to the terms of
Section 9.4 hereof.
6.13 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Deliver to Bank, within five
(5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
7. NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower;
(c) consisting of Permitted Liens and Permitted Investments; (d) consisting of
the sale or issuance of any stock of Borrower permitted under Section 7.2 of
this Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; and (f) of non-exclusive licenses for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business.
7.2 Changes in Business, Management, Ownership or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) (i) fail to
provide notice to Bank of the departure of a Key Person within five (5) Business
Days of such departure; or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders


17

--------------------------------------------------------------------------------





 
immediately prior to the first such transaction own more than forty percent
(40%) of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering or to venture capital or
private equity investors so long as Borrower identifies to Bank the venture
capital or private equity investors at least seven (7) Business Days prior to
the closing of the transaction and provides to Bank a description of the
material terms of the transaction).
Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless each
such new office or business location contains less than One Hundred Thousand
Dollars ($100,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of One
Hundred Thousand Dollars ($100,000 to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization. If Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of One Hundred Thousand Dollars ($100,000) to a bailee, and
Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower will first receive the written consent of Bank, and
Borrower will use commercially reasonable efforts to cause such bailee to
execute and deliver a bailee agreement in form and substance satisfactory to
Bank in its reasonable discretion.
7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.
7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (other than with respect to Permitted Liens that are
permitted pursuant to the terms of this Agreement to have superior priority to
Bank’s Lien in this Agreement), or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.


18

--------------------------------------------------------------------------------





 
7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock (provided, that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock, and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided that the aggregate amount of all such repurchases does
not exceed Two Hundred Fifty Thousand Dollars ($250,000) per fiscal year; or
(b) directly or indirectly make any Investment (including, without limitation,
by the formation of any Subsidiary) other than Permitted Investments, or permit
any of its Subsidiaries to do so.
7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(i) Borrower’s future equity financings, transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person and transactions permitted pursuant to the terms of
Section 7.2 hereof.
7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with applicable provisions of the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.


19

--------------------------------------------------------------------------------





 
8. EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date or Growth Capital Term Loan Maturity Date). During
the cure period, the failure to make or pay any payment specified under clause
(b) hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);
8.2 Covenant Default.
(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8(b), 6.10 or violates any covenant in Section 7; or
(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above. Notwithstanding anything to the contrary herein,
Borrower’s failure to comply with Section 6.7(a) of the Loan Agreement shall not
constitute an Event of Default under the Growth Capital Term Loan;
8.3 Investor Abandonment; Lien Priority. (a) Bank determines, in its good faith
judgment, that it is the clear intention of Borrower’s investors to not continue
to fund the Borrower in the amounts and timeframe necessary to enable Borrower
to satisfy its financial obligations as they become due and payable; or
(b) there is a material impairment in the priority of Bank’ s security interest
in the Collateral;
8.4 Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets with a fair market value of One Hundred Thousand Dollars
($100,000) or more, individually or in the aggregate, by any Governmental
Authority, and the same under subclauses (i) and (ii) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period; or


20

--------------------------------------------------------------------------------





 
(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5 Insolvency. (a) Borrower and its Subsidiaries, taken as a whole, are unable
to pay their debts (including trade debts) as they become due or otherwise
become insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and is not dismissed or stayed within forty-five (45) days (but
no Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
8.6 Other Agreements. There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of Two
Hundred Fifty Thousand Dollars ($250,000); or (b) any breach or default by
Borrower, the result of which could have a material adverse effect on Borrower’s
business;
8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) (not
covered by independent third-party insurance as to which liability has not been
denied by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9 Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement; or
8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal


21

--------------------------------------------------------------------------------





(i) cause, or could reasonably be expected to cause, a Material Adverse Change,
or (ii) adversely affects the legal qualifications of Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of
Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction.
9. BANK’S RIGHTS AND REMEDIES
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
(c) demand that Borrower (i) deposit cash with Bank in an amount equal to (x) if
such Letters of Credit are denominated in Dollars, then at least one hundred
five percent (105.0%); and (y) if such Letters of Credit are denominated in a
Foreign Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit remaining
undrawn (plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment)), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;
(d) terminate any FX Contracts;
(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;
(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge by Borrower, to exercise any of
Bank’s rights or remedies;
(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;


22

--------------------------------------------------------------------------------





 
(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(j) demand and receive possession of Borrower’s Books; and
(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations,
and any other obligations which, by their terms, are to survive the termination
of this Agreement, and any Obligations under Bank Services Agreements that are
cash collateralized in accordance with Section 4.1 of this Agreement) have been
fully repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.
9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all


23

--------------------------------------------------------------------------------





amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral. Bank will make reasonable efforts to provide Borrower
with notice of Bank obtaining such insurance at the time it is obtained or
within a reasonable time thereafter. No payments by Bank are deemed an agreement
to make similar payments in the future or Bank’s waiver of any Event of Default.
9.4 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.
9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10. NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt


24

--------------------------------------------------------------------------------





requested, with proper postage prepaid; (b) upon transmission, when sent by
electronic mail or facsimile transmission; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. Bank or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.
 
 
 
If to Borrower:
Okta, Inc.
 
301 Brannan Street, 3rd Floor
 
San Francisco, California 94107
 
Attn: Bill Losch, Chief Financial Officer
 
Fax:                     
 
Email:                     
 
 
If to Bank:
Silicon Valley Bank
 
2400 Hanover Street
 
Palo Alto, California 94304
 
Attn: Matthew Wright
 
Telephone:                     
 
Fax:                     
 
email:                     

11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS


25

--------------------------------------------------------------------------------





AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12. GENERAL PROVISIONS
12.1 Termination Prior to Revolving Line Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than inchoate indemnity obligations, and any other obligations which, by
their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) have been satisfied. So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, and


26

--------------------------------------------------------------------------------





any other obligations which, by their terms, are to survive the termination of
this Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank. Those obligations that are expressly specified in this Agreement as
surviving this Agreement’s termination shall continue to survive notwithstanding
this Agreement’s termination.
12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).
12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties,
and Bank shall deliver to Borrower copies of all Loan Documents so corrected.
12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence,


27

--------------------------------------------------------------------------------





an amendment, supplement or waiver or have any other effect on any Loan
Document. Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers necessary in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.
12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


28

--------------------------------------------------------------------------------





 
12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13. DEFINITIONS
13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Advance Rate” is the product of (a) three hundred percent (300%) multiplied by
(b) the Annualized Customer Retention Percentage, provided that Bank may, in its
good faith business discretion, upon prior written notice to Borrower, change
the Advance Rate. Changes in the Advance Rate based on changes in the Annualized
Customer Retention Percentage shall be effective on the first (1st) day of the
month following such change in Annualized Customer Retention Percentage. For
example, if the Annualized Customer Retention Percentage was 88%, the Advance
Rate would be 264% (300% multiplied by 88%).
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.


29

--------------------------------------------------------------------------------





 
“Agreement” is defined in the preamble hereof.
“Annualized Customer Loss Percentage” is, for each Measurement Period, (a) the
total number of customers of Borrower not retained or lost during such
Measurement Period, divided by (b) the total number of customers of Borrower
remaining with Borrower on the first (1st) day of such Measurement Period (the
quotient of clauses (a) and (b) herein, is called the “Trailing Three-Month
Churn Rate”), multiplied by (c) four (4). For example, if the Trailing
Three-Month Churn Rate is 3.00%, the Annualized Customer Loss Percentage would
be 12% (3.0% multiplied by 4).
“Annualized Customer Retention Percentage” is, for each Measurement Period, an
amount equal to (a) one hundred percent (100%) minus (b) the Annualized Customer
Loss Percentage for such Measurement Period. For example, if the Annualized
Customer Loss Percentage is 12%, the Annualized Customer Retention Percentage
would be 88% (100% minus 12%).
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.
“Bank” is defined in the preamble hereof. “Bank Entities” is defined in Section
12.9.
“Bank Expenses” are all audit fees and expenses, costs, and out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.


30

--------------------------------------------------------------------------------





 
“Borrowing Base” is an amount equal to the result of the Advance Rate multiplied
by the Monthly Recurring Revenue, as determined by Bank in its sole discretion,
tested as of the last day of the immediately preceding calendar month; provided,
however, that Bank will promptly provide Borrower with notice of the results of
Bank’s calculation of the Borrowing Base after each monthly test.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit E.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Collateral Account” is defined in Section 6.11.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.


31

--------------------------------------------------------------------------------





 
“Commitment Fee” is defined in Section 2.4(a).
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” is defined in Section 2.1.2(b)(ii).
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, Growth Capital Term Loan Advance,
Overadvance, or any other extension of credit by Bank for Borrower’s benefit.
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.
“Default Rate” is defined in Section 2.3(b).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.


32

--------------------------------------------------------------------------------





 
“Designated Deposit Account” is the multicurrency account denominated in Dollars
                    , account number , maintained by Borrower with Bank.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Effective Date” is defined in the preamble hereof.
“Eligible Customer Accounts” means Accounts of Borrower generated from expected
receipt of Recurring Revenue which arise in the ordinary course of Borrower’s
business that (i) meet all of Borrower’s representations and warranties
described in Section 5.3 and (ii) are or may be due and owing from Account
Debtors deemed acceptable to Bank in its sole discretion; provided that Bank
reserves the right at any time and from time to time to exclude and/or remove
any Account from the definition of Eligible Customer Accounts, in its sole
discretion.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal and accrued interest) due on the dates set
forth in Section 2.1.2(c) and 2.1.2(d), equal to the original principal amount
of the applicable Growth Capital Term Loan Advance, multiplied by the Final
Payment Percentage.
“Final Payment Percentage” is, for each Growth Capital Term Loan Advance, equal
to two percent (2.00%).
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


33

--------------------------------------------------------------------------------





 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Good Faith Deposit” is defined in Section 2.4(d).
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Growth Capital Term Loan” is a growth capital loan made by Bank pursuant to the
terms of Section 2.1.2 hereof.
“Growth Capital Term Loan Advance” or “Growth Capital Term Loan Advances” is
defined in Section 2.1.2(a).
“Growth Capital Term Loan Amount” is an amount equal to Ten Million Dollars
($10,000,000).
“Growth Capital Term Loan Maturity Date” is, for each Growth Capital Term Loan
Advance, August 1, 2017.
“Growth Capital Term Loan Payment” is defined in Section 2.1.2(b)(ii).


34

--------------------------------------------------------------------------------





 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Initial Audit” is defined in Section 6.10.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:
(a) its Copyrights, Trademarks and Patents;
(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c) any and all source code;
(d) any and all design rights which may be available to such Person;
(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Interest-Only Period” means, for each Growth Capital Term Loan Advance, the
period of time from the Effective Date through February 28, 2015.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.


35

--------------------------------------------------------------------------------





 
“Key Person” is the Borrower’s Chief Executive Officer who is Todd McKinnon as
of the Effective Date.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, any Bank Services Agreement, any subordination agreement, any note, or
notes or guaranties executed by Borrower or any guarantor, and any other present
or future agreement by Borrower and/or any guarantor with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.
“Make-Whole Premium” is, with respect to each Growth Capital Term Loan Advance,
an amount equal to (a) two percent (2.0%) of the outstanding principal amount of
such Growth Capital Term Loan Advance if the prepayment is made before the first
(1st) anniversary of the Funding Date of such Growth Capital Term Loan Advance;
(b) one percent (1.0%) of the outstanding principal amount of such Growth
Capital Term Loan Advance if the prepayment is made on or after the first
(1st) anniversary of the Funding Date of such Growth Capital Term Loan Advance
but before the second (2nd) anniversary of the Funding Date of such Growth
Capital Term Loan Advance; and (c) one-half of one percent (0.50%) of the
outstanding principal amount of such Growth Capital Term Loan Advance if the
prepayment is made on or after the second (2nd) anniversary of the Funding Date
of such Growth Capital Term Loan Advance.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.
“Measurement Period” means, as of the date of any determination, the trailing
three (3) month period then ended.
“Monthly Financial Statements” is defined in Section 6.2(a).
“Monthly Recurring Revenue” means, for any month as at any date of
determination, the sum of the aggregate value of Recurring Revenue for such
month taken as a single accounting period under GAAP, minus Recurring Revenue of
Borrower that was lost during the month ended as of such date of determination.


36

--------------------------------------------------------------------------------





 
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents (other than the
Warrant), or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, and foreign exchange contracts, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents (other than the Warrant).
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.2.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit C.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Indebtedness” is:
(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c) Subordinated Debt;
(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and
(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.


37

--------------------------------------------------------------------------------





 
“Permitted Investments” are:
(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b) Investments consisting of Cash Equivalents;
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d) Investments consisting of deposit accounts in which Bank has a perfected
security interest;
(e) Investments accepted in connection with Transfers permitted by Section 7.1;
(f) Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(g) Investments (i) by Borrower in Subsidiaries not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate in any fiscal year and (ii) by
Subsidiaries in other Subsidiaries not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate in any fiscal year or in Borrower;
(h) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary; and
(k) Investments permitted under Borrower’s investment policy (as may be amended
from time to time), provided that such investment policy (and any such amendment
thereto) has been provided to Bank.


38

--------------------------------------------------------------------------------





 
“Permitted Liens” are:
(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;
(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;
(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.


39

--------------------------------------------------------------------------------





 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Qualifying Equity Round” means a bona fide round of private equity financing
after the Effective Date in which Borrower has received, in the aggregate, at
least Twenty-Five Million Dollars ($25,000,000) of net proceeds.
“Quick Assets” is Borrower’s unrestricted cash and Cash Equivalents maintained
with Bank and Bank’s Affiliates plus net accounts receivable.
“Recurring Revenue” is subscription revenue of Borrower received or anticipated
from the execution or the anticipated execution of monthly customer contracts in
the ordinary course of Borrower’s business, in each case determined in
accordance with GAAP and specifically excluding revenue or accounts receivable
based on (i) sales of inventory, goods, or equipment, (ii) transaction revenue
not received in the ordinary course of business, (iii) sales of services not in
the ordinary course of business, (iv) revenue received due to one-time,
non-recurring transactions, installation and/or set-up fees, (v) add-on
purchases by Borrower’s existing clients not resulting in a continuing stream of
revenue and (vi) such other exclusions as Bank shall determine, in its
reasonable discretion, provided that Bank provides Borrower with prior written
notice of such exclusions.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Repayment Period” is, for each Growth Capital Term Loan Advance, a period of
time equal to thirty (30) consecutive months commencing on the Conversion Date.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, Chief Operating
Officer, President, Chief Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.


40

--------------------------------------------------------------------------------





 
“Revolving Line” is an aggregate principal amount equal to Five Million Dollars
($5,000,000).
“Revolving Line Maturity Date” is March 10, 2016.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower, which
shall include, but is not limited to, the UK Subsidiary.
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, but excluding all other Subordinated Debt.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Tranche A” is defined in Section 2.1.2(a).
“Tranche A Advance” or “Tranche A Advances” is defined in Section 2.1.2(a).
“Tranche A Draw Period” is, for Tranche A Advances, the period of time from the
Effective Date through the earlier to occur of (a) September 30, 2014 or (b) an
Event of Default. Notwithstanding the foregoing, provided that Bank has received
evidence satisfactory to Bank in its sole discretion that a Qualifying Equity
Round has closed prior to September 30, 2014, then the Tranche A Draw Period
shall be automatically extended through the earlier to occur of (x) January 31,
2015 or (y) an Event of Default.


41

--------------------------------------------------------------------------------





 
“Tranche B” is defined in Section 2.1.2(a).
“Tranche B Advance” or “Tranche B Advances” is defined in Section 2.1.2(a).
“Tranche B Advance Milestone” means the date on which Bank receives and approves
evidence satisfactory to Bank, in Bank’s sole and absolute discretion, that
Borrower’s total gross revenue, for its fiscal quarters ending December 31, 2014
and March 31, 2015, is equal to or greater than ninety-five percent (95%) of
Borrower’s projected performance for such fiscal quarters as outlined in
Borrower’s revenue plan approved by Borrower’s Board of Directors and delivered
to Bank on or before the Effective Date.
“Tranche B Draw Period” is, for the Tranche B Advances, the period of time from
the first (1st) Business Day after Borrower achieves the Tranche B Advance
Milestone through the earlier to occur of (a) September 30, 2014 or (b) an Event
of Default. Notwithstanding the foregoing, provided that Bank has received
evidence satisfactory to Bank in its sole discretion that a Qualifying Equity
Round has closed prior to September 30, 2014, then the Tranche B Draw Period
shall be automatically extended through the earlier to occur of (x) January 31,
2015 or (y) an Event of Default.
“Transfer” is defined in Section 7.1.
“UK Subsidiary” means Okta UK, Ltd., a wholly-owned Subsidiary of Borrower,
which is formed under the laws of the United Kingdom.
“Warrant” is that certain Warrant to Purchase Stock dated as of the Effective
Date executed by Borrower in favor of Bank, as the same may be amended,
modified, supplemented or restated from time to time.
[Signature page follows.]




42

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
OKTA, INC.
 
 
By
/s/ William E. Losch


Name:
William E. Losch


Title:
CFO
 
 
BANK:
 
SILICON VALLEY BANK
 
 
By
/s/ Matthew Wright
 
Name:
Matthew Wright
 
Title:
Director
 



[Signature Page to Loan and Security Agreement]











--------------------------------------------------------------------------------






 
EXHIBIT A - COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property; (ii) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter; and (iii) any
rights of Borrower in any contract, license, right or other agreement if under
the terms thereof, or any applicable law with respect thereto, the valid grant
of a security interest therein to Bank is prohibited and such prohibition has
not been waived or the consent of the other party to such contract or license
has not been obtained or, under applicable law, such prohibition cannot be
waived (collectively, the “Excluded Contract/License Rights”); provided,
however, that upon the cessation of any such restriction or prohibition, such
Excluded Contract/License Rights shall automatically become part of the
Collateral; and provided further, however, that the “Excluded Contract/License
Rights” shall not be interpreted (a) to apply to any contract, license, right or
other agreement to the extent the applicable prohibition is ineffective or
unenforceable under the UCC (including Sections 9-406 through 9-409 thereof) or
any other applicable law, or (b) so as to limit, impair or otherwise affect
Bank’ s unconditional continuing security interest in and Lien upon any rights
or interests of Borrower in or to proceeds of the disposition of any property,
or general intangibles consisting of rights to payment, or moneys due or to
become due under any such contract, license, right or other agreement (including
any Accounts).
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.




[Exhibit A]

--------------------------------------------------------------------------------






 
EXHIBIT B
COMPLIANCE CERTIFICATE
 
 
 
TO: SILICON VALLEY BANK
   Date:                                             
 
 
FROM: OKTA, INC.
 

The undersigned authorized officer of OKTA, INC., a Delaware corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no continuing Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (except,
with respect to unaudited financial statements, subject to normal year-end
adjustments and for the absence of footnotes) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Reporting Covenants
 
Required
 
Complies 
 
Monthly Financial statements with Compliance Certificate (“CC”)
Monthly within 30 days
Yes    No
 
 
 
Annual financial statement + CC
FYE within 30 days
Yes    No
 
 
 
Annual financial statements (CPA Audited)* + CC
 
* If required by Borrower’s Board of Directors
FYE within 180 days
 
 
 
 
Annual operating budgets and projections
FYE within 60 days and as more frequently updated
 
 
 
 
Borrowing Base Reports; Borrowing Base Certificate
Monthly within 30 days
Yes    No
 
 
 
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes    No
 
 
 
SAAS Metrics
Monthly within 30 days
Yes    No
 
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
 
 
 



[Exhibit B]

--------------------------------------------------------------------------------





 
 
Financial Covenants
 
Required 
 
Actual 
 
Complies 
 
Maintain on a monthly basis
 
 
 
 
 
 
 
Adjusted Quick Ratio
1.15:1.00
        :1.00
Yes    No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
Other Matters
 
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes    No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------

 
 
 
OKTA, INC.
 
BANK USE ONLY
 
 
 
 
 
 
 
 
Received by:
 
 
By:
 
 
 
 
AUTHORIZED SIGNER
Name:
 
 
 
Date:
 
 
Title:
 
 
 
 
 
 
 
 
Verified:
 
 
 
 
 
 
AUTHORIZED SIGNER
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Compliance Status:    Yes    No





[Exhibit B]

--------------------------------------------------------------------------------






 
Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:                     
I.
Adjusted Quick Ratio (Section 6.7(a))

Required: 1.15:1.00
Actual:
 
A.
Aggregate value of unrestricted cash and Cash Equivalents of Borrower held at
Bank and Bank’s Affiliates
$            
 
 
 
B.
Aggregate value of net accounts receivable
$            
 
 
 
C.
Quick Assets (the sum of lines A and B)
$            
 
 
 
D.
Aggregate value of obligations and liabilities to Bank
$            
 
 
 
E.
Aggregate value of obligations that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
indebtedness, and not otherwise reflected in line D above that matures within
one (1) year, but excluding subordinated indebtedness
$            
 
 
 
F.
Current Liabilities (the sum of lines D and E)
$            
 
 
 
G.
Aggregate value of all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue (i.e., Deferred
Revenue)
$            
 
 
 
H.
Line F minus line G
$            
 
 
 
I.
Adjusted Quick Ratio (line C divided by line H)
$            

Is line I equal to or greater than 1.15:1:00?
 
☐  No, not in compliance
   ☐  Yes, in compliance



Schedule 1 to Exhibit B

--------------------------------------------------------------------------------





 
EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME
Fax To:                                         
                                         
                                                       Date:
                    
 
LOAN PAYMENT:
 
                                                                       
          OKTA, INC.
 
 
 
From Account #                               
                                      
To Account #                                                               
                               (Deposit Account #)
                             (Loan Account #)
Principal $                               
                                              
and/or Interest $                                                         
 
 
Authorized Signature:                             
                                
Phone Number:                                                            
Print Name/Title:                                  
                                   
 
 

 
LOAN ADVANCE
 
 
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
 
 
From Account #                               
                                    
To Account #                                                               
                                         (Deposit Account #)
        (Loan Account #)
 
 
Amount of Advance $                                                         
 
 
Borrower’s representations and warranties in the Loan and Security Agreement are
true, correct and complete in all material respects on the date of request for
an advance; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already filed or modified
by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific c be true,
accurate and complete in all material respects as of such date:
 
 
Authorized Signature:                             
                               
Phone Number:                                                            
Print Name/Title:                             
                                    
 
 



Schedule 1 to Exhibit B

--------------------------------------------------------------------------------





 
OUTGOING WIRE REQUEST:
 
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time
 
 
 
Beneficiary Name:                              
                                 
Amount of Wire: $                                                       
Beneficiary Bank:                                
                                  
Account Number:                                                          
City and State:                                                               
 
 
 
Beneficiary Bank Transit (ABA)#:                                      
Beneficiary Bank Code (Swift, Sort, Chip, etc.):                 
 
        (For International Wire Only)
 
 
Intermediary Bank:                              
                                
Transit (ABA)#:                                                         
             
For Further Credit to:                                            
                                         
                                         
                                               
 
Special Instruction:                                              
                                         
                                         
                                               
 
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
 
 
Authorized Signature:                   
                                          
2nd Signature (if required):                                                  
Print Name/Title:                             
                                        
Print Name/Title:                             
                                     
Telephone #:                                  
                                        
 
Telephone #:                                  
                                       
 





Schedule 1 to Exhibit B

--------------------------------------------------------------------------------






 
EXHIBIT D - FORM OF BORROWING RESOLUTIONS
[see attached]




[Exhibit D]

--------------------------------------------------------------------------------






 
 
exhibit1011siliconval_image1.jpg [exhibit1011siliconval_image1.jpg]
CORPORATE BORROWING CERTIFICATE
 
BORROWER:
 
 
 
DATE:
 
 
BANK:
Silicon Valley Bank
 
 
 

I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of                     .
3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above. Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.
4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.
RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
 
Name
 
 
Title
 
 
Signature
 
 
Authorized to
Add or Remove
Signatories
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
☐
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
☐
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
☐
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
☐



1

--------------------------------------------------------------------------------





 
RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Issue Warrants. Issue warrants for Borrower’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.
RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
By:
 
 
Name:
 
 
Title:
 
 

***
If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                  of Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.
 
By:
 
 
Name:
 
 
Title:
 
 





2

--------------------------------------------------------------------------------






 
EXHIBIT E - FORM OF BORROWING BASE CERTIFICATE
[see attached]




[Exhibit E]

--------------------------------------------------------------------------------






 
 exhibit1011siliconvalimage2x.jpg [exhibit1011siliconvalimage2x.jpg]
Transaction Report and Loan Request







--------------------------------------------------------------------------------






 
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 28 day of April, 2014, by and between SILICON VALLEY BANK, a
California corporation (“Bank”) and OKTA, INC., a Delaware corporation
(“Borrower”)
RECITALS
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 10, 2014 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that Bank amend the Loan Agreement to (i) revise the
definition of Tranche B Advance Milestone, and (ii) make certain other revisions
to the Loan Agreement as more fully set forth herein.
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2. Amendment to Loan Agreement.
2.1 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 of the Loan Agreement are amended in their entirety and replaced
with the following:
“Tranche B Advance Milestone” means the date on which Bank receives and approves
evidence satisfactory to Bank, in Bank’s sole and absolute discretion, that
Borrower’s total gross revenue, for its fiscal quarters ending January 31, 2014
and April 30, 2014, is equal to or greater than ninety-five percent (95%) of
Borrower’s projected performance for such fiscal quarters as outlined in
Borrower’s revenue plan approved by Borrower’s Board of Directors and delivered
to Bank on or before the Effective Date.







--------------------------------------------------------------------------------






 
3. Limitation of Amendment.
3.1 The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and


2

--------------------------------------------------------------------------------





 
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.
[Signature page follows.]




3

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK:
 
BORROWER:
 
 
 
SILICON VALLEY BANK
 
OKTA, INC.
 
 
 
 
 
By:
/s/ Matthew Wright
 
 
By:
/s/ William E. Losch
 
Name:
Matthew Wright
 
 
Name:
William E. Losch
 
Title:
Director
 
 
Title:
CFO
 

[Signature Page to First Amendment to Loan and Security Agreement]











--------------------------------------------------------------------------------






 
EXHIBIT B
COMPLIANCE CERTIFICATE
 
TO: SILICON VALLEY BANK
   Date:
 
 
 
 
FROM: OKTA, INC.
 
 

The undersigned authorized officer of OKTA, INC., a Delaware corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no continuing Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (except,
with respect to unaudited financial statements, subject to normal year-end
adjustments and for the absence of footnotes) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Reporting Covenants
 
Required
 
Complies 
 
Monthly Financial statements with Compliance Certificate (“CC”)
Monthly within 30 days
Yes    No
 
 
 
Annual financial statement + CC
FYE within 30 days
Yes    No
 
 
 
Annual financial statements (CPA Audited)* + CC
 
* If required by Borrower’s Board of Directors
FYE within 180 days
 
 
 
 
Annual operating budgets and projections
FYE within 60 days and as more frequently updated
 
 
 
 
Borrowing Base Reports; Borrowing Base Certificate
Monthly within 30 days
Yes    No
 
 
 
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes    No
 
 
 
SAAS Metrics
Monthly within 30 days
Yes    No
 
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
 
 
 



2

--------------------------------------------------------------------------------





 
 
Financial Covenants
 
Required 
 
Actual 
 
Complies 
 
Maintain on a monthly basis
 
 
 
 
 
 
 
Adjusted Quick Ratio
1.15:1.00
        :1.00
Yes     No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
Other Matters
 
 
 
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes     No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------

 
 
 


OKTA, INC.
 
BANK USE ONLY
 
 
 
 
 
 
 
 
Received by:
 
 
By:
 
 
 
 
AUTHORIZED SIGNER
Name:
 
 
 
Date:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Verified:
 
 
 
 
 
 
AUTHORIZED SIGNER
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Compliance Status:     Yes     No





3

--------------------------------------------------------------------------------






 
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 17th day of June, 2015, by and between SILICON VALLEY BANK, a
California corporation (“Bank”) and OKTA, INC., a Delaware corporation
(“Borrower”).
RECITALS
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 10, 2014 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that Bank amend the Loan Agreement to (i) increase the
Revolving Line, (ii) extend the Revolving Line Maturity Date, and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2. Amendments to Loan Agreement.
2.1 Section 5.8 (Subsidiaries; Investments). Section 5.8 of the Loan Agreement
is hereby amended in its entirety and replaced with the following:
5.8 Subsidiaries; Investments. Except for (i) equity interests in the UK
Subsidiary, Australian Subsidiary and Canadian Subsidiary, and (ii) Permitted
Investments, Borrower does not own any stock, partnership, or other ownership
interest or other equity securities.







--------------------------------------------------------------------------------






 
2.2 Section 6.7 (Financial Covenants). Clause (a) of Section 6.7 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:
(a) Adjusted Quick Ratio. A ratio of (i) Quick Assets to (ii) Current
Liabilities minus the current portion of Deferred Revenue of at least 1.50 to
1.00.
2.3 Section 13 (Definitions).
(a) The following terms and their definitions set forth in Section 13.1 of the
Loan Agreement are amended in their entirety and replaced with the following:
“Revolving Line” is an aggregate principal amount equal to Twenty Million
Dollars ($20,000,000).
“Revolving Line Maturity Date” is March 10, 2017.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower, which
shall include, but is not limited to, the UK Subsidiary, the Australian
Subsidiary and Canadian Subsidiary.
(b) The following terms and definitions are hereby added in their entirety in
alphabetical order to Section 13.1 to the Loan Agreement as follows:
“Australian Subsidiary” means Okta Australia Pty, Ltd., a wholly-owned
Subsidiary of Borrower, which is formed under the laws of Australia.
“Canadian Subsidiary” means Okta Software Canada, Inc., a wholly-owned
Subsidiary of Borrower, which is formed under the laws of Canada.
2.4 Exhibit B (Compliance Certificate). From and after the date hereof, Exhibit
B of the Loan Agreement is hereby replaced in its entirety with Exhibit B
attached hereto and all references in the Loan Agreement to the Compliance
Certificate shall be deemed to refer to Exhibit B attached hereto.
2.5 Commitment Fee. Borrower shall pay to Bank a fully earned, nonrefundable
commitment fee of Fifty Thousand Dollars ($50,000) in two (2) installments as
follows: (i) the first (1st) installment in the amount of Twenty-Five Thousand
Dollars ($25,000) (the “Renewal Fee”) is due on the date hereof, and (ii) the
second (2nd) installment in the amount of Twenty-Five Thousand Dollars ($25,000)
is due on the earlier of (a) March 10, 2016 or (b) the date on which the
Revolving Line is terminated.


2

--------------------------------------------------------------------------------





 
3. Limitation of Amendments.
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and


3

--------------------------------------------------------------------------------





 
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of the updated Perfection Certificate by
Borrower, (c) Borrower’s payment of the Renewal Fee, and (d) payment of Bank’s
legal fees and expenses in connection with the negotiation and preparation of
this Amendment in an amount not to exceed Two Thousand Six Hundred Fifty Dollars
($2,650).
[Signature page follows.]




4

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK:
 
BORROWER:
 
 
 
SILICON VALLEY BANK
 
OKTA, INC.
 
 
 
 
 
By:
/s/ Matthew Wright 
 
By:
/s/ William E. Losch
 
Name:
Matthew Wright
 
 
Name:
William Losch
 
Title:
Director
 
 
Title:
CFO
 

[Signature Page to Second Amendment to loan and Security Agreement]







--------------------------------------------------------------------------------






 
EXHIBIT B
COMPLIANCE CERTIFICATE
 
 
 
TO: SILICON VALLEY BANK
Date:                                          
 
 
FROM: OKTA, INC.
 

The undersigned authorized officer of OKTA, INC., a Delaware corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no continuing Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (except,
with respect to unaudited financial statements, subject to normal year-end
adjustments and for the absence of footnotes) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Reporting Covenants
 
Required
 
Complies 
 
Monthly Financial statements with Compliance Certificate (“CC”)
Monthly within 30 days
Yes    No
 
 
 
Annual financial statement + CC
FYE within 30 days
Yes    No
 
 
 
Annual financial statements (CPA Audited)* + CC
 
* If required by Borrower’s Board of Directors
FYE within 180 days
 
 
 
 
Annual operating budgets and projections
FYE within 60 days and as more frequently updated
 
 
 
 
Borrowing Base Reports; Borrowing Base Certificate
Monthly within 30 days
Yes    No
 
 
 
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes    No
 
 
 
SAAS Metrics
Monthly within 30 days
Yes    No
 
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
 
 
 



2

--------------------------------------------------------------------------------





 
 
Financial Covenants
 
Required 
 
Actual 
 
Complies 
 
Maintain on a monthly basis
 
 
 
 
 
 
 
Adjusted Quick Ratio
1.15:1.00
         :1.00
Yes    No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
Other Matters
 
 
 
 
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes    No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
OKTA, INC.
 
BANK USE ONLY
 
 
 
 
 
 
 
 
Received by:
 
 
By:
 
 
 
 
AUTHORIZED SIGNER
Name:
 
 
 
Date:
 
 
Title:
 
 
 
 
 
 
 
 
Verified:
 
 
 
 
 
 
AUTHORIZED SIGNER
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Compliance Status:    Yes    No





3

--------------------------------------------------------------------------------






 
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of November, 2016, by and between SILICON VALLEY
BANK, a California corporation (“Bank”) and OKTA, INC., a Delaware corporation
(“Borrower”).
RECITALS
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 10, 2014 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that Bank amend the Loan Agreement to (i) increase the
Revolving Line, (ii) add a Letters of Credit sublimit under the Revolving Line,
(iii) extend the Revolving Line Maturity Date, and (iv) make certain other
revisions to the Loan Agreement as more fully set forth herein.
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2. Amendments to Loan Agreement.
2.1 Section 2.1 (Promise to Pay). Section 2.1 of the Loan Agreement is hereby
amended by adding the following immediately after Section 2.1.2 as
Section 2.1.3:
2.1.3 Letters of Credit Sublimit.
(a) As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars or a Foreign Currency for Borrower’s account. The
aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) may not exceed the Letter of Credit Sublimit Amount.







--------------------------------------------------------------------------------






 
(b) If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to (x) if such Letters of Credit are denominated in Dollars, then at least
one hundred five percent (105%), and (y) if such Letters of Credit are
denominated in a Foreign Currency, then at least one hundred ten percent
(110%) of the aggregate Dollar Equivalent of the face amount of all such Letters
of Credit, plus all interest, fees, and costs due or estimated by Bank to become
due in connection therewith, to secure all of the Obligations relating to such
Letters of Credit. All Letters of Credit shall be in form and substance
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s standard Application and Letter of Credit Agreement (the
“Letter of Credit Application”). Borrower agrees to execute any further
documentation in connection with the Letters of Credit as Bank may reasonably
request. Borrower further agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guaranteed by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto.
(c) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.
2.2 Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
2.2 Overadvances. If, at any time, the sum of (i) the outstanding principal
amount of any Advances, plus (ii) the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit), exceeds the lesser
of either the Revolving Line or the Borrowing Base, Borrower shall immediately
pay to Bank in cash the amount of such excess (such excess, the “Overadvance”).
Without limiting Borrower’s obligation to repay Bank any Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.
2.3 Section 2.3 (Payment of Interest on the Credit Extensions).
Section 2.3(a)(i) of the Loan Agreement is hereby amended in its entirety and
replaced with the following:
(i) Advances. Subject to Section 2.3(b), the outstanding principal amount under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus three-quarters of one percent (0.75%), which interest shall
be payable monthly in arrears in accordance with Section 2.3(d) below.


2

--------------------------------------------------------------------------------





 
2.4 Section 2.4 (Fees).
(a) Section 2.4(a) of the Loan Agreement is hereby amended by deleting it in its
entirety and replaced with the following:
(a) Commitment Fee and Anniversary Fee. In connection with the Revolving Line,
(i) a fully earned, non-refundable commitment fee of One Hundred Thousand
Dollars ($100,000) due and payable on the Third Amendment Effective Date (the
“Commitment Fee”) and (ii) a fully earned, non-refundable anniversary fee of One
Hundred Thousand Dollars ($100,000) due and payable on each anniversary of the
Third Amendment Effective Date.
(b) Section 2.4 of the Loan Agreement is hereby amended by adding the following
immediately after Section 2.4(f) as Sections 2.4(g), (h), and (i):
(g) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a letter of credit
fee of three percent (3.0%) per annum of the Dollar Equivalent of the face
amount of each Letter of Credit issued, upon the issuance of such Letter of
Credit, each anniversary of the issuance during the term of such Letter of
Credit, and upon the renewal of such Letter of Credit by Bank;
(h) Termination Fee. Upon termination of this Agreement for any reason prior to
the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to (i) Two Hundred
Thousand Dollars ($200,000) if such termination occurs on or prior to the first
(1st) anniversary of the Third Amendment Effective Date or (ii) One Hundred
Thousand Dollars ($100,000) if such termination occurs after the first
(1st) anniversary of the Third Amendment Effective Date but on or prior to the
second (2nd) anniversary of the Third Amendment Effective Date, provided that no
such termination fee shall be charged if the credit facility hereunder is
replaced with a new facility from Bank; and
(i) Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
first (1st) day of each calendar quarter occurring after the Third Amendment
Effective Date but prior to the Revolving Line Maturity Date, and on the
Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility Fee”)
in an amount equal to three-twentieths of one percent (0.15%) per annum of the
average unused portion of the Revolving Line, as determined by Bank. The unused
portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between
(1) the Revolving Line, and (2) the average for the period of the daily closing
balance of the Revolving Line outstanding plus the sum of the aggregate amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit).


3

--------------------------------------------------------------------------------





 
2.5 Section 5.2 (Collateral). The second sentence of Section 5.2 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:
Borrower has no External Collateral Accounts except as otherwise described in
the Perfection Certificate delivered to Bank in connection herewith or which
Borrower has notified Bank of in writing and which Borrower has taken such
actions as are necessary to give Bank a perfected security interest therein, to
the extent required by and pursuant to the terms of Section 6.6(b).
2.6 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is hereby amended by adding the following immediately after
Section 6.2(k) as Section 6.2(l):
(l) 409(A) Valuation Report. For each year the Borrower obtains a 409(A)
valuation report, within thirty (30) days after completion and as frequently as
updated, a copy of each 409(A) valuation report for Borrower’s capital stock.
2.7 Section 6.6 (Operating Accounts). Section 6.6 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:
6.6 Operating Accounts.
(a) Maintain its primary domestic operating, deposit and securities accounts
with Bank and Bank’s Affiliates and conduct its primary domestic banking
services through Bank and Bank’s Affiliates; provided, however, Borrower shall
be permitted to maintain deposits in Collateral Accounts at or with any domestic
bank or domestic financial institution other than Bank or Bank’s Affiliates
(each, an “External Collateral Account”, and collectively, the “External
Collateral Accounts”) as long as the aggregate balance of such deposits in all
of the External Collateral Accounts does not exceed Five Million Dollars
($5,000,000) at any time.
(b) Provide Bank five (5) days prior written notice before establishing any
External Collateral Account. For each domestic Collateral Account (including,
without limitation, any External Collateral Account), that Borrower at any time
maintains, Borrower shall use commercially reasonable efforts to cause the
applicable bank or financial institution (other than Bank) at or with which any
such Collateral Account (or External Collateral Account, as applicable) is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account (or External Collateral
Account, as applicable) to perfect Bank’s Lien in such Collateral Account (or
External Collateral Account, as applicable) in accordance with the terms
hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such.
2.8 Section 6.7 (Financial Covenants). Section 6.7(a) of the Loan Agreement is
hereby amended in its entirety and replaced with the following:
(a) Adjusted Quick Ratio. A ratio of (i) Quick Assets to (ii) Current
Liabilities minus the current portion of Deferred Revenue of at least 1.25 to
1.00.


4

--------------------------------------------------------------------------------





 
2.9 Section 6.10 (Access to Collateral; Books and Records). Section 6.10 of the
Loan Agreement is hereby amended by deleting the reference to “Eight Hundred
Fifty Dollars ($850)” in the penultimate sentence thereof and replacing it with
“One Thousand Dollars ($1,000)”.
2.10 Section 13 (Definitions).
(a) The following terms and their definitions set forth in Section 13.1 of the
Loan Agreement are amended in their entirety and replaced with the following:
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrower Base, minus (b) the aggregate Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), and minus (c) the outstanding principal balance
of any Advances.
“Borrowing Base” is an amount equal to the result of the Advance Rate multiplied
by the Monthly Recurring Revenue, as determined by Bank in its good faith
business judgment, tested as of the last day of the immediately preceding
calendar month; provided, however, that Bank will promptly provide Borrower with
notice of the results of Bank’s calculation of the Borrowing Base after each
monthly test.
“Credit Extension” is any Advance, Growth Capital Term Loan Advance,
Overadvance, Letter of Credit, or any other extension of credit by Bank for
Borrower’s benefit.
“Eligible Customer Accounts” means Accounts of Borrower generated from expected
receipt of Recurring Revenue which arise in the ordinary course of Borrower’s
business that (i) meet all of Borrower’s representations and warranties
described in Section 5.3 and (ii) are or may be due and owing from Account
Debtors deemed acceptable to Bank in its good faith business judgment; provided
that Bank reserves the right upon prior written notice to Borrower at any time
and from time to time to exclude and/or remove any Account from the definition
of Eligible Customer Accounts, in its good faith business judgment.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors). The Prime
Rate shall not be less than three and one half of one percent (3.50%).
“Revolving Line” is an aggregate principal amount equal to Forty Million Dollars
($40,000,000).
“Revolving Line Maturity Date” is November 21, 2018.


5

--------------------------------------------------------------------------------





 
(b) The following terms and definitions are hereby added in their entirety in
alphabetical order to Section 13.1 of the Loan Agreement as follows:
“External Collateral Account” and “External Collateral Accounts” is defined in
Section 6.6.
“Letter of Credit Application” is defined in Section 2.1.3(b).
“Letter of Credit Sublimit Amount” is Six Million Dollars ($6,000,000).
“Third Amendment Effective Date” is November 21, 2016.
“Unused Revolving Line Facility Fee” is defined in Section 2.4(h).
2.11 Exhibit B (Compliance Certificate). From and after the date hereof, Exhibit
B of the Loan Agreement is hereby replaced in its entirety with Exhibit B
attached hereto and all references in the Loan Agreement to the Compliance
Certificate shall be deemed to refer to Exhibit B attached hereto.
3. Limitation of Amendments.
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;


6

--------------------------------------------------------------------------------





 
4.3 The organizational documents of Borrower delivered to Bank on the Third
Amendment Effective Date are true, accurate and complete and have not been
further amended, supplemented or restated and are and continue to be in full
force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material Requirement of Law,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of the updated Perfection Certificate by
Borrower and the completed Borrowing Resolutions for Borrower, (c) Borrower’s
payment of the Commitment Fee, and (d) Borrower’s payment of Bank’s reasonable
out-of-pocket legal fees and expenses in connection with the negotiation and
preparation of this Amendment.
[Signature page follows.]




7

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK:
 
BORROWER:
 
 
 
SILICON VALLEY BANK
 
OKTA, INC.
 
 
 
 
 
By:
/s/ Matthew Wright
 
 
By:
/s/ William E. Losch
 
Name:
Matthew Wright
 
 
Name:
William E. Losch
 
Title:
Director
 
 
Title:
CFO
 

[Signature Page to Third Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------





 
EXHIBIT B
COMPLIANCE CERTIFICATE
 
 
 
TO: SILICON VALLEY BANK
Date:                                              

FROM: OKTA, INC.
The undersigned authorized officer of OKTA, INC., a Delaware corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending
                           with all required covenants except as noted below;
(2) there are no continuing Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (except,
with respect to unaudited financial statements, subject to normal year-end
adjustments and for the absence of footnotes) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Reporting Covenants
Required
Complies
Monthly Financial statements with Compliance Certificate (“CC”)
Monthly within 30 days
    Yes        No
Annual financial statement + CC
FYE within 30 days
    Yes        No
Annual financial statements (CPA Audited)* + CC
*If required by Borrower’s Board of Directors
FYE within 180 days
 
Annual operating budgets and projections
FYE within 60 days and as more frequently updated
 
Borrowing Base Reports; Borrowing Base Certificate
Monthly within 30 days
    Yes        No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
    Yes        No
SAAS Metrics
Monthly within 30 days
    Yes        No








--------------------------------------------------------------------------------






 
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
     
_________________________________________________________________________________________________ 
 

 
Financial Covenants
Required
Actual
Complies
Maintain on a monthly basis
 
 
 
Adjusted Quick Ratio
1.15:1.00
             :1.00
    Yes        No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
Other Matters
 
 
 
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
                Yes        No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
OKTA, INC.
BANK USE ONLY
 
 
 
 
By:                                                   
Name:                                              
Title:                                                
Received by:                                                  
                        AUTHORIZED SIGNER
 
Date:                                                              
 
Verified:                                                        
                        AUTHORIZED SIGNER
 
Date:                                                              
 
Compliance Status:        Yes        No
   
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 10th day of November, 2017, by and between SILICON VALLEY
BANK, a California corporation (“Bank”) and OKTA, INC., a Delaware corporation
(“Borrower”).
RECITALS
A.
Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 10, 2014 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B.
Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.
Borrower has requested that Bank amend the Loan Agreement to (i) change the
frequency of reporting requirements, and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D.
Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.
Definitions. Capitalized terms used but not defined in this Amendment shall have
the meanings given to them in the Loan Agreement.

2.
Amendments to Loan Agreement.    

2.1 Section 3.2 (Conditions Precedent to all Credit Extensions). Subsections (a)
and (b) of Section 3.2 of the Loan Agreement are deleted in their entirety and
replaced with the following:
(a)    timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension, and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and





--------------------------------------------------------------------------------





2.2 Section 3.4 (Procedures for Borrowing). Section 3.4 of the Loan Agreement is
deleted in its entirety and replaced with the following:
3.4    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance (other than Advances under
Sections 2.1.3) set forth in this Agreement, to obtain an Advance, Borrower (via
an individual duly authorized by an Administrator) shall notify Bank (which
notice shall be irrevocable) by electronic mail by 12:00 p.m. Pacific time on
the Funding Date of the Advance. Such notice shall be made by Borrower through
Bank’s online banking program, provided, however, if Borrower is not utilizing
Bank’s online banking program, then such notice shall be in a written format
acceptable to Bank that is executed by an Authorized Signer. Bank shall have
received satisfactory evidence that the Board has approved that such Authorized
Signer may provide such notices and request Advances. In connection with any
such notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program such reports and information, including
without limitation, sales journals, cash receipts journals, accounts receivable
aging reports, as Bank may request in its sole discretion. Bank shall credit
proceeds of an Advance to the Designated Deposit Account. Bank may make Advances
under this Agreement based on instructions from an Authorized Signer or without
instructions if the Advances are necessary to meet Obligations which have become
due.
2.3 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is deleted in its entirety and replaced with the following:
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a) Borrowing Base Reports. Within forty-five (45) days after the last day of,
as applicable, (1) each fiscal quarter if a Monthly Reporting Period does not
apply, or (2) each month if a Monthly Reporting Period applies, aged listings of
accounts receivable and accounts payable (by invoice date) (the “Borrowing Base
Reports”);





--------------------------------------------------------------------------------





(b) Borrowing Base Certificate. Within forty-five (45) days after the last day
of, as applicable, (1) each fiscal quarter if a Monthly Reporting Period does
not apply, or (2) each month if a Monthly Reporting Period applies, a duly
completed Borrowing Base Certificate signed by a Responsible Officer;
(c) SaaS Metrics.  As soon as available, but no later than forty-five (45) days
after the last day of, as applicable, (1) each fiscal quarter if a Monthly
Reporting Period does not apply, or (2) each month if a Monthly Reporting Period
applies, SaaS based metrics certified by a Responsible Officer, including
without limitation, a report detailing twelve (12) month net revenue churn and
Monthly Recurring Revenue by customer, all in form and substance reasonably
satisfactory to Bank;
(d) Financial Statements. As soon as available, but no later than forty-five
(45) days after the last day of, as applicable, (1) each fiscal quarter if a
Monthly Reporting Period does not apply, or (2) each month if a Monthly
Reporting Period applies, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to Bank
(the “Financial Statements”);
(e) Compliance Certificate. Within forty-five (45) days after the last day of,
as applicable, (1) each fiscal quarter if a Monthly Reporting Period does not
apply, or (2) each month if a Monthly Reporting Period applies, and together
with the Financial Statements, a duly completed Compliance Certificate signed by
a Responsible Officer, certifying that as of the end of such quarter, Borrower
was in full compliance with all of the terms and conditions of this Agreement,
and setting forth calculations showing compliance with the financial covenants
set forth in this Agreement substantially in the form of Exhibit B;
(f) Annual Operating Budget and Financial Projections. Within sixty (60) days
after the end of each fiscal year of Borrower and as updated promptly following
approval by Borrower’s Board of Directors (i)  annual operating budgets
(including income statements, balance sheets and cash flow statements, by month)
for the upcoming fiscal year of Borrower, and (ii) annual financial projections
for the following fiscal year (on a quarterly basis) as approved by Borrower’s
Board of Directors, together with any related business forecasts used in the
preparation of such annual financial projections;
(g) Annual Audited Financial Statements. At all times that Borrower is not
subject to the reporting requirements under the Exchange Act, as soon as
available, but no later than one hundred eighty (180) days after the last day of
Borrower’s fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion (other than as
to going concern for venture backed companies similar to Borrower or a
qualification resulting solely from the scheduled maturity of the Credit
Extensions made hereunder occurring within one year from the time such opinion
is delivered) on the financial statements from Ernst & Young, any other “Big
Four” accounting firm, or any other independent certified public accounting firm
reasonably acceptable to Bank;





--------------------------------------------------------------------------------







(h) SEC Filings. At all times that Borrower is subject to the reporting
requirements under the Exchange Act, within five (5) days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
Borrower (i.e., 10-Q, 10-K and 8-K) with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be.
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address;
provided, however, Borrower shall promptly notify Bank in writing (which may be
by electronic mail) of the posting of any such documents;
(i) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made generally available to Borrower’s security
holders or to any holders of Subordinated Debt;
(j) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Two Hundred Fifty Thousand
Dollars ($250,000) or more; and
(k) Other Financial Information. Other financial information relating to
Borrower reasonably requested by Bank.
2.4 Section 6 (Affirmative Covenants). Section 6 of the Loan Agreement is hereby
amended by adding the following immediately after Section 6.13 as Section 6.14:
6.14    Online Banking.
(a)    Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).


(b)    Comply with the terms of the “Banking Terms and Conditions” and ensure
that all persons utilizing the online banking platform are duly authorized to do
so by an Administrator. Bank shall be entitled to assume the authenticity,
accuracy and completeness on any information, instruction or request for a
Credit Extension submitted via the online banking platform and to further assume
that any submissions or requests made via the online banking platform have been
duly authorized by an Administrator.





--------------------------------------------------------------------------------







2.5 Section 8.2 (Covenant Default). Section 8.2 of the Loan Agreement is deleted
in its entirety and replaced with the following:
8.2     Covenant Default.
(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8, 6.9, 6.10, or 6.12; or
(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above. Notwithstanding anything to the contrary herein,
Borrower’s failure to comply with Section 6.7(a) of the Loan Agreement shall not
constitute an Event of Default under the Growth Capital Term Loan;
2.6 Section 13 (Definitions). The following term and its respective definition
set forth in Section 13.1 are deleted in their entirety:
“Monthly Financial Statements”
2.7 Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1:
“Administrator” is an individual that is named:


(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and


(b)     as an Authorized Signer of Borrower in an approval by the Board.





--------------------------------------------------------------------------------









“Borrowing Base Report” is defined in Section 6.2(a).
“Monthly Reporting Period” means any time during which the amount outstanding on
all Credit Extensions exceeds Seven Million Five Hundred Thousand Dollars
($7,500,000).
“Financial Statements” is defined in Section 6.2(d).
“Fourth Amendment Effective Date” means November 10, 2017.
2.8 Exhibit B (Form of Compliance Certificate). The Compliance Certificate
appearing as Exhibit B to the Loan Agreement is deleted in its entirety and
replaced with the Compliance Certificate attached as Exhibit B attached hereto.
3. Limitation of Amendments.
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower delivered to Bank on the Fourth
Amendment Effective Date are true, accurate and complete and have not been
further amended, supplemented or restated and are and continue to be in full
force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;





--------------------------------------------------------------------------------







4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material Requirement of Law,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed upon the (i) due execution and
delivery to Bank of this Amendment by each party hereto, and (ii) Borrower’s
payment of Bank’s reasonable out of pocket legal fees and expenses in connection
with the negotiation and preparation of this Amendment.
[Signature page follows.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK
BORROWER


SILICON VALLEY BANK




By:  /s/ Matthew Wright
Name: Matthew Wright
Title:  MD


OKTA, INC.




By:  /s/ Brett Tighe
Name: Brett Tighe
Title:  VP, Finance












--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK            Date: ________________________
FROM:    OKTA, INC.
The undersigned authorized officer of OKTA, INC., a Delaware corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no continuing
Events of Default; (3) all representations and warranties in the Agreement are
true and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (except,
with respect to unaudited financial statements, subject to normal year-end
adjustments and for the absence of footnotes) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Financial statements with
Compliance Certificate
Quarterly / Monthly within 45 days†
Yes No
Annual operating budgets and projections
FYE within 60 days and as more frequently updated
Yes No
Borrowing Base Reports; Borrowing Base Certificate
Quarterly /Monthly within 45 days†
Yes No
Annual CPA audited financial statement (if not subject to Exchange Act)
FYE within 180 days
Yes No
10‑Q, 10‑K and 8-K (if subject to Exchange Act)
Within 5 days after filing with SEC
Yes No
SAAS Metrics
Quarterly / Monthly within 45 days†
Yes No
†Monthly if hard cash outstandings on the revolving line and letters of credit
exceed $7,500,000; otherwise Quarterly
 



Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain on a Quarterly Basis if hard cash outstandings on the revolving line
and letters of credit do not exceed $7,500,000; otherwise Monthly.
 
 
 
Adjusted Quick Ratio
1.25:1.00
_____:1.00
Yes No






--------------------------------------------------------------------------------







The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


Other Matters


Have there been any (i) material amendments of or other material changes to the
capitalization table of Borrower or (ii) material amendments to the Operating
Documents of Borrower or any of its Subsidiaries? If yes, provide copies of an
updated capitalization table or any such amendments to the Operating Documents,
as applicable, with this Compliance Certificate.
Yes
No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


OKTA, INC.




By: ____________________
Name: __________________
Title: ___________________


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No








--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Adjusted Quick Ratio (Section 6.7(a))
Required:    1.25:1.00


Actual:


 
Aggregate value of unrestricted cash and Cash Equivalents of Borrower held at
Bank and Bank’s Affiliates
$___
 
Aggregate value of net accounts receivable


$___
 
Quick Assets (the sum of lines A and B)
$___
 
Aggregate value of obligations and liabilities to Bank
$___
 
Aggregate value of obligations that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
indebtedness, and not otherwise reflected in line D above that matures within
one (1) year, but excluding subordinated indebtedness
$___
 
Current Liabilities (the sum of lines D and E)
$___
 
Aggregate value of all amounts received or invoiced by Borrower in advance
of performance under contracts and not yet recognized as revenue (i.e., Deferred
Revenue)


$___
 
Line F minus line G
 
 
Adjusted Quick Ratio (line C divided by line H)
____

Is line I equal to or greater than 1.25:1:00?


  No, not in compliance                          Yes, in compliance







--------------------------------------------------------------------------------





FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 1st day of December, 2017, but effective as of November 10,
2017, by and between SILICON VALLEY BANK, a California corporation (“Bank”) and
OKTA, INC., a Delaware corporation (“Borrower”).
RECITALS
A.
Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 10, 2014 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B.
Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.
Borrower has requested that Bank amend the Loan Agreement to make certain other
revisions to the Loan Agreement as more fully set forth herein.

D.
Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.
Definitions. Capitalized terms used but not defined in this Amendment shall have
the meanings given to them in the Loan Agreement.

2.
Amendments to Loan Agreement.    

2.1 Section 6.7 (Financial Covenants). The preamble to Section 6.7 of the Loan
Agreement is deleted in its entirety and replaced with the following:
6.7    Financial Covenants. Maintain at all times, to be tested, on a
consolidated basis with respect to Borrower, as of, as applicable, (i) the last
day of each fiscal quarter when a Monthly Reporting Period does not apply, or
(ii) the last day of each month if a Monthly Reporting Period applies:


 

--------------------------------------------------------------------------------







2.2 Section 13 (Definitions). The definition of Monthly Reporting Period set
forth in Section 13.1 is deleted in its entirety and replaced with the
following:
“Monthly Reporting Period” means any time during which the aggregate outstanding
principal balance owing by Borrower to Bank under any (i) Advance(s),
(ii) Overadvance(s), and/or (iii) Letter(s) of Credit issued under the Revolving
Line, exceeds Seven Million Five Hundred Thousand Dollars ($7,500,000).
(b)    Exhibit B (Form of Compliance Certificate). The Compliance Certificate
appearing as Exhibit B to the Loan Agreement is deleted in its entirety and
replaced with the Compliance Certificate attached as Exhibit B attached hereto.
3. Limitation of Amendments.
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3 The organizational documents of Borrower delivered to Bank on November 10,
2017 are true, accurate and complete and have not been further amended,
supplemented or restated and are and continue to be in full force and effect;
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material Requirement of Law,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;


 

--------------------------------------------------------------------------------







4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective as of November 10,
2017 upon the due execution and delivery to Bank of this Amendment by each party
hereto.
[Signature page follows.]




 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK
BORROWER


SILICON VALLEY BANK




By:  /s/ Matthew Wright
Name:  Matthew Wright
Title:  MD


OKTA, INC.




By:  /s/ Brett Tighe
Name: Brett Tighe
Title:  VP, Finance









[Signature Page to Fifth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK            Date: ________________________
FROM:    OKTA, INC.
The undersigned authorized officer of OKTA, INC., a Delaware corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no continuing
Events of Default; (3) all representations and warranties in the Agreement are
true and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (except,
with respect to unaudited financial statements, subject to normal year-end
adjustments and for the absence of footnotes) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Financial statements with
Compliance Certificate
Quarterly / Monthly within 45 days†
Yes No
Annual operating budgets and projections
FYE within 60 days and as more frequently updated
Yes No
Borrowing Base Reports; Borrowing Base Certificate
Quarterly /Monthly within 45 days†
Yes No
Annual CPA audited financial statement (if not subject to Exchange Act)
FYE within 180 days
Yes No
10‑Q, 10‑K and 8-K (if subject to Exchange Act)
Within 5 days after filing with SEC
Yes No
SAAS Metrics
Quarterly / Monthly within 45 days†
Yes No
†Monthly if the aggregate outstanding principal balance on Advances,
Overadvances and Letters of Credit issued under the Revolving Line exceed
$7,500,000; otherwise quarterly
 





[Exhibit B]



--------------------------------------------------------------------------------





Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain on a quarterly basis if the aggregate outstanding
principal balance on Advances, Overadvances and Letters of
Credit issued under the Revolving Line exceed $7,500,000;
otherwise monthly.
 
 
 
Adjusted Quick Ratio
1.25:1.00
_____:1.00
Yes No



The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


Other Matters


Have there been any (i) material amendments of or other material changes to the
capitalization table of Borrower or (ii) material amendments to the Operating
Documents of Borrower or any of its Subsidiaries? If yes, provide copies of an
updated capitalization table or any such amendments to the Operating Documents,
as applicable, with this Compliance Certificate.
Yes
No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


OKTA, INC.




By: _____________
Name: ___________
Title: ____________


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No





[Exhibit B]



--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Adjusted Quick Ratio (Section 6.7(a))
Required:    1.25:1.00


Actual:


 
Aggregate value of unrestricted cash and Cash Equivalents of Borrower held at
Bank and Bank’s Affiliates
$___
 
Aggregate value of net accounts receivable


$___
 
Quick Assets (the sum of lines A and B)
$___
 
Aggregate value of obligations and liabilities to Bank
$___
 
Aggregate value of obligations that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
indebtedness, and not otherwise reflected in line D above that matures within
one (1) year, but excluding subordinated indebtedness
$___
 
Current Liabilities (the sum of lines D and E)
$___
 
Aggregate value of all amounts received or invoiced by Borrower in advance
of performance under contracts and not yet recognized as revenue (i.e., Deferred
Revenue)


$___
 
Line F minus line G
 
 
Adjusted Quick Ratio (line C divided by line H)
___

Is line I equal to or greater than 1.25:1:00?


  No, not in compliance                          Yes, in compliance














2